UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 98-4667

RICHARD MORRIS GREEN,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Florence.
Cameron McGowan Currie, District Judge.
(CR-97-899)

Submitted: February 24, 2000

Decided: March 3, 2000

Before MOTZ and KING, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Carroll D. Padgett, Jr., Loris, South Carolina, for Appellant. Alfred
William Walker Bethea, Assistant United States Attorney, Florence,
South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Richard Morris Green pled guilty to conspiracy to possess cocaine
with intent to distribute, see 21 U.S.C.§ 846 (1994), and was sen-
tenced to a term of 120 months imprisonment, five years supervised
release, and a special assessment of $100. Green's attorney has filed
a brief pursuant to Anders v. California, 386 U.S. 738 (1967), raising
one issue but indicating that, in his view, there are no meritorious
issues for appeal. Green has been notified of his right to file a pro se
supplemental brief but has not filed a brief.

In the Anders brief, Green's attorney suggests that the district court
may have clearly erred in making a two-level enhancement for pos-
session of a firearm during the offense. See U.S. Sentencing Guide-
lines Manual § 2D1.1(b)(1) (1997). Initially, we note that Green
waived appellate review of this issue by withdrawing all his objec-
tions to the presentence report at the sentencing hearing. In addition,
the record discloses that Green was arrested when he tried to buy a
kilogram of cocaine from an informant. A loaded rifle and a loaded
handgun were seized from his truck. Green did not present any evi-
dence on which the district court might have found that it was clearly
improbable that the weapons were connected to the offense. We find
that the district court did not clearly err in making the enhancement.

Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the conviction and
sentence. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, then counsel
may move this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     2